United States Bankruptcy Court for the District of New Mexico
IN RE:

Tina Marie Lynn &
Kelly Michael Lynn

 

Petitioners Case No.
AND Chapter 13

FILED O
Wells Fargo Dealer Services & at IZ do o'clock “ M
Secure Collateral Management JUL 15 2019
Respondents United States Sankruptcy Court

Albuquerque, Now Mexico

Motions to Compel Turnover

The Petitioners, Tina Marie Lynn & Kelly Michael Lynn Motion the
Bankruptcy court to Compel Respondents, Wells Fargo Dealer Services & Secure
Collateral Management to turnover 2016 Ford Taurus VIN # 1FAHP2F80GG114238
to the Petitioner.

The Petitioners was informed on July 12" by Well Fargo Dealer Services that
Secure Collateral Management had possession of the 2016 Ford Taurus VIN #
IFAHP2F80GG114238. Wells Fargo Dealer Services informed Petitioner that
Secure Collateral Management did in fact picked up the 2016 Ford Taurus from
Petitioner home at 10221 Paseo Del Norte NW Albuquerque NM, 87114 on July
12/2019.

a T\\s\20\4 rhea Li Masha tan)

Date

 

“Tata ty ede c
Case 19-11640-)13 Doc7 Filed 07/15/19 Endres oWI5/19 La Sore age 1 of 2
New Hampshire Insurance
GEICO Identification Card 1-800-841-3000

GEICO ADVANTAGE INSURANCE COMPANY
One GEICO Boulevard - Fredericksburg, VA 22412-0003

 

Policy Number Effective Date Exptration Date

4365-92-65-93 02-28-19 08-28-19

Year Make Model Vehicle [D No.

2016 FORD TAURUS 1FAHP2F80GG114238 |

Insured:

Tina M Lynn |
GEl New Hampshire Insurance

geico.com 'dentification Card 1-800-841-3000

GEICO ADVANTAGE INSURANCE COMPANY

One GEICO Boulevard - Fredericksburg, VA 22412-0003

Policy Number Effective Date Explration Date

4365-92-65-93 02-28-19 08-28-19

Year Make Model Vehicle ID No.

2016 FORD TAURUS 1FAHP2F80GG114238

Insured;

Tina M Lynn

 

important Information

Here are your Policy Identification Cards. Two cards have been
provided for each vehicle insured. Please destroy your old cards
when the new cards become effective.

Due to space limitations on the ID card, only the Named Insured and
the Co-insured are listed. For a full list of drivers covered under this
policy, please log onto geico.com or reference the Drivers section of
your Declarations Page, which is included with your insurance
packet.

Please notify us promptly of any change in your address to be sure
you receive all important policy documents. Prompt notification will
enable us to service you better.

Your policy is recorded under the name and policy number shown
on the card.

lf you would like additional ID cards, you can go online to
geico.com or call us at 1-800-841-3000.

TINA M LYNN
10221 PASEL DEL NORTE NW
ALBUQUERQUE NM 87114-9212

Poo af Isurance &
Ovo nwrShiing

 

 

Case 19-11640-)13 Doc7 Filed 07/15/19 Entered 07/15/19 14:06:58 Page 2 of 2
